Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the species of heavy chain-only antibody having the CDRs of SEQ ID NOs: 3, 7 and 11, and further election of the method of treating the species of disease which is “multiple myeloma,” both without traverse, with the remarks 5-13-22 are acknowledged.

Claims 30-52 are pending.

Claims 30-32 and 39-52 are under examination as they read on the species of heavy chain-only antibody having the CDRs of SEQ ID NOs: 3, 7 and 11, and further on the species of disease to be treated which is “multiple myeloma.”  However, upon further consideration the requirement that applicant elect a species of disease to be treated has been withdrawn.

Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-13-22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The meaning of claim 32 is incomprehensible because it depends on a canceled claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of a patient having a B-cell tumor or plasma cell malignancy characterized by the expression of BCMA comprising administering to said patient a bispecific heavy chain-only antibody that binds to CD3 human BCMA, the BCMA binding portion of said antibody comprising a heavy chain variable region comprising a CDR1 sequence of SEQ ID NO: 3, a CDR2 sequence of SEQ ID NO: 7, and a CDR3 sequence of SEQ ID NO: 11, comprising administering to said patient a T-cell comprising the heavy chain-only antibody in a CAR-T format, the specification does not reasonably provide enablement for a method for treating any B-cell disorder characterized by the expression of BCMA comprising administering to a subject with said disorder the antibody of claim 30, per se.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The instant claims are drawn to the treatment of any B-cell disorder characterized by the expression of BCMA, including, e.g., systemic lupus erythematosus (SLE) characterized by the expression of BCMA, comprising administering to a subject with said disorder a heavy chain-only antibody which binds to human BCMA, said heavy chain-only antibody comprising SEQ ID NOs: 3, 7 and 11.

At paragraphs 157-158 the specification teaches (emphasis added):
 
“[0157] Overexpression or activation of BCMA by its proliferation-inducing ligand, APRIL it known to promote human Multiple Myeloma (MM) progression in vivo.  BCMA has also been shown to promote in vivo growth of xenografted MM cells harboring p53 mutation in mice.  Since activity of the APRIL/BCMA pathway plays a central role in MM pathogenesis and drug resistance via bidirectional interactions between tumor cells and their supporting bone marrow microenviromnent, BCMA has been identified as a target for the treatment of MM.  For further details see, e.g., Yu-Tsu Tai et al., Blood 2016; 127(25):3225-3236, cited on an IDS.

[0158] Another B-cell disorder involving plasma cells expressing BCMA is systemic lupus
erythematosus (SLE), also known as lupus. SLE is a systemic, autoimmune disease that can affect any part of the body and is represented with the immune system attacking the body's own cells and tissue, resulting in chronic inflammation and tissue damage. It is a Type III hypersensitivity reaction in which antibody-immune complexes precipitate and cause a further immune response (Inaki & Lee, Nat Rev Rheumatol 2010; 6: 326-337).”

However, with respect to treating, e.g., B-cell tumors characterized by the expression of BCMA, such as treating multiple myeloma (MM) tumors characterized by the expression of BCMA, with a heavy chain-only antibody binding to human B-Cell Maturation Antigen (BCMA) comprising a heavy chain variable region comprising a CDR1 sequence of SEQ ID NO: 3, a CDR2 sequence of SEQ ID NO: 7, and a CDR3 sequence of SEQ ID NO: 11 in a human VH framework, even if said antibody is antagonizes the binding of APRIL to BCMA, Tai teaches the anti-BCMA antibody “J6M0,” which is capable of competing with APRIL for binding to BCMA (see page 3129, last full paragraph), nonetheless has less than optimal anti-MM activity in vivo (see Tai et al., Blood. 2014;123(20):3128-3138, cited on an IDS, at page 3129, right col., last full paragraph and at page 3134, left col., 1st full paragraph).  Thus, the skilled artisan would consider the treatment of B-cell tumors characterized by the expression of BCMA, such as the treatment of multiple myeloma (MM) tumors characterized by the expression of BCMA, with the heavy chain-only antibody comprising the CDRs of SEQ ID NOs: 3, 7 and 11 to be a highly unpredictable endeavor.  

Moreover, it would not be clear to the skilled artisan based on the teachings of the instant specification how to go about making a heavy chain-only antibody that binds to human BCMA and comprises the CDRs of SEQ ID NOs: 3, 7 and 11 into an effective agent for the treatment of a multiple myeloma patient.

Likewise, with respect to treating systemic lupus erythematosus (SLE) by administering a heavy chain-only antibody binding to human B-Cell Maturation Antigen (BCMA), said antibody comprising SEQ ID NOs: 3, 7 and 11, as described by Salazar-Camarena et al. (Lupus (2016) 25, 582–592, cited herewith) the expression of BCMA is negatively correlated with a SLE patient’s Mex-SLEDAI score (see page 587, left col., 1st paragraph and in Table 2).  

This concept is also described by Salazar-Camarena at page 590, right col., 1st full paragraph:

“Furthermore, when we compared BCMA expression in SLE patients according to clinical manifestations, those SLE patients with renal activity, serositis and hemolytic anemia had the lowest levels.  This could indicate the participation of BCMA in SLE pathogenesis is more important than previously attributed.  Similar to our results, other work in a murine SLE model demonstrated that lack of BCMA promotes lymphoproliferation in mature B cells, an increased number of short- and long-lived plasma cells, elevated titers of ANA and immune complex deposition in kidneys.  Overall, these results suggest that lack of BCMA expression exacerbates the development of lymphoproliferation and autoimmunity manifestations in SLE; additionally it could indicate that BCMA is a checkpoint of B cell homeostasis and self-tolerance in systemic autoimmunity.”

Given the knowledge in the SLE prior art as illustrated by Salazar-Camarena, the skilled artisan would quite uncertain about their ability to successfully treat SLE by administering a heavy chain-only, human BCMA-binding antibody, said antibody comprising SEQ ID NOs: 3, 7 and 11, to a patient in need thereof.  The skilled artisan would be quite uncertain as to the ability of the antibody of claim 30 to deplete BCMA-expressing B-cells in vivo; moreover, even if, arguendo, the skilled artisan thought the antibody of claim 30 may potently deplete BCMA-expressing B-cells in vivo, the skilled artisan would still be quite uncertain about their ability to treat SLE by doing so given that the level of BCMA expression appears to be inversely correlated to the development of lymphoproliferation and autoimmunity manifestations in SLE.  

In view of the quantity of experimentation necessary, the limited working examples, the
unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of
the claims, undue experimentation would be required to practice the claimed invention
commensurate with the scope of the claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30, 31, 39, 40, 46, 47, 48, 49, 50, 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 12, 17-19 of copending Application No. 16626991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

While no claims are allowed, claims 41-45 have not been rejected and are instead objected to insofar as they depend on rejected base claim 30 as it reads on the elected species of heavy chain-only antibody having the CDRs of SEQ ID NOs: 3, 7 and 11.  That said, claims 41-45 would be allowable if they were amended to be limited to the elected species of heavy chain-only antibody having the CDRs of SEQ ID NOs: 3, 7 and 11 and further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644